Name: Commission Implementing Regulation (EU) 2015/2404 of 16 December 2015 operating deductions from fishing quotas available for certain stocks in 2015 on account of overfishing of other stocks in the previous years and amending Implementing Regulation (EU) 2015/1801
 Type: Implementing Regulation
 Subject Matter: fisheries;  international law
 Date Published: nan

 19.12.2015 EN Official Journal of the European Union L 333/73 COMMISSION IMPLEMENTING REGULATION (EU) 2015/2404 of 16 December 2015 operating deductions from fishing quotas available for certain stocks in 2015 on account of overfishing of other stocks in the previous years and amending Implementing Regulation (EU) 2015/1801 THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1224/2009 of 20 November 2009 establishing a Community control system for ensuring compliance with the rules of the common fisheries policy, amending Regulations (EC) No 847/96, (EC) No 2371/2002, (EC) No 811/2004, (EC) No 768/2005, (EC) No 2115/2005, (EC) No 2166/2005, (EC) No 388/2006, (EC) No 509/2007, (EC) No 676/2007, (EC) No 1098/2007, (EC) No 1300/2008, (EC) No 1342/2008 and repealing Regulations (EEC) No 2847/93, (EC) No 1627/94 and (EC) No 1966/2006 (1), and in particular Article 105(1), (2), (3) and (5) thereof, Whereas: (1) Fishing quotas for the year 2014 were established by:  Council Regulation (EU) No 1262/2012 (2),  Council Regulation (EU) No 1180/2013 (3),  Council Regulation (EU) No 24/2014 (4), and  Council Regulation (EU) No 43/2014 (5). (2) Fishing quotas for the year 2015 were established by:  Council Regulation (EU) No 1221/2014 (6),  Council Regulation (EU) No 1367/2014 (7),  Council Regulation (EU) 2015/104 (8), and  Council Regulation (EU) 2015/106 (9). (3) According to Article 105(1) of Regulation (EC) No 1224/2009, when the Commission has established that a Member State has exceeded the fishing quotas which have been allocated to it, the Commission is to operate deductions from future fishing quotas of that Member State. (4) Commission Implementing Regulation (EU) 2015/1801 (10) has established deductions from fishing quotas for certain stocks in 2015 on account of overfishing in the previous years. (5) However, for certain Member States no deductions could be operated by Regulation (EU) 2015/1801 from quotas allocated for the overfished stocks because such quotas were not available for those Member States in the year 2015. (6) In certain cases, exchanges of fishing opportunities concluded in accordance with Article 16(8) of Regulation (EU) No 1380/2013 (11) enabled partial deductions. The remaining quantities should be operated on other stocks pursuant to Article 105(5) of Regulation (EC) No 1224/2009. (7) Article 105(5) of Regulation (EC) No 1224/2009 provides that, if it is not possible to operate deductions on the overfished stock in the year following the overfishing because the Member State concerned has no available quota, deductions should be operated on other stocks in the same geographical area or with the same commercial value. According to Commission Communication No 2012/C-72/07 (12) such deductions should be preferably operated from quotas allocated for stocks fished by the same fleet as the fleet that overfished the quota, taking into account the need to avoid discards in mixed fisheries. (8) The Member States concerned have been consulted with regard to the proposed deductions from quotas allocated for stocks other than those which have been overfished. (9) At the request of Portugal, redfish in Norwegian waters of I and II (RED/1N2AB.) should be used as alternative stock to payback the overfishing of respectively 371 766 kilograms and 178 850 kilograms for haddock and saithe in Norwegian waters of I and II (HAD/1N2AB. and POK/1N2AB.) in the previous years. Considering that the Portuguese 2015 quota of redfish in Norwegian waters of I and II amounts to 405 000 kilograms and is not sufficient to cover the deductions due for both overfished stocks, this quota should be used to the full extent of its available quantity and a remaining quantity of 145 616 kilograms should be deducted in the following year(s) on account of saithe in the same area (POK/1N2AB.) until the full overfished amount is paid back. (10) Moreover, certain deductions provided for by Implementing Regulation (EU) 2015/1801 appear to be insufficient. The required deductions appear to be larger than the adapted quota available in the year 2015 and, as a consequence, cannot be entirely operated on that quota. According to Commission Communication No 2012/C-72/07, the remaining amounts should be deducted from the adapted quotas available in subsequent years. (11) Following Commission Implementing Regulation (EC) No 2015/1170 (13), a quantity of 3 369 kilograms corresponding to 10 % of the Spanish 2014 adapted quota for Norway lobster in areas IX and X and Union waters of CECAF 34.1.1 (NEP/9/3411) is no longer available to Spain following a quota transfer. Consequently, the available quantity of 9 287 kilograms subtracted from the outstanding deduction of 19 000 kilograms owed for that stock should be reduced to 5 918 kilograms and a further deduction of 3 369 kilograms should be immediately applicable. (12) Implementing Regulation (EU) 2015/1801 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 The fishing quotas for the year 2015 referred to in the Annex I to this Regulation shall be reduced by applying the deductions on the alternative stocks set out in that Annex. Article 2 The Annex to Implementing Regulation (EU) 2015/1801 is replaced by the text in Annex II to this Regulation. Article 3 This Regulation shall enter into force on the seventh day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 December 2015 For the Commission The President Jean-Claude JUNCKER (1) OJ L 343, 22.12.2009, p. 1. (2) Council Regulation (EU) No 1262/2012 of 20 December 2012 fixing for 2013 and 2014 the fishing opportunities for EU vessels for certain deep-sea fish stocks (OJ L 356, 22.12.2012, p. 22). (3) Council Regulation (EU) No 1180/2013 of 19 November 2013 fixing for 2014 the fishing opportunities for certain fish stocks and groups of fish stocks applicable in the Baltic Sea (OJ L 313, 22.11.2013, p. 4). (4) Council Regulation (EU) No 24/2014 of 10 January 2014 fixing for 2014 the fishing opportunities for certain fish stocks and groups of fish stocks in the Black Sea (OJ L 9, 14.1.2014, p. 4). (5) Council Regulation (EU) No 43/2014 of 20 January 2014 fixing for 2014 the fishing opportunities for certain fish stocks and groups of fish stocks, applicable in Union waters and, to Union vessels, in certain non-Union waters (OJ L 24, 28.1.2014, p. 1). (6) Council Regulation (EU) No 1221/2014 of 10 November 2014 fixing for 2015 the fishing opportunities for certain fish stocks and groups of fish stocks applicable in the Baltic Sea and amending Regulations (EU) No 43/2014 and (EU) No 1180/2013 (OJ L 330, 15.11.2014, p. 16). (7) Council Regulation (EU) No 1367/2014 of 15 December 2014 fixing for 2015 and 2016 the fishing opportunities for Union fishing vessels for certain deep-sea fish stocks (OJ L 366, 20.12.2014, p. 1). (8) Council Regulation (EU) 2015/104 of 19 January 2015 fixing for 2015 the fishing opportunities for certain fish stocks and groups of fish stocks, applicable in Union waters and, for Union vessels, in certain non-Union waters, amending Regulation (EU) No 43/2014 and repealing Regulation (EU) No 779/2014 (OJ L 22, 28.1.2015, p. 1). (9) Council Regulation (EU) 2015/106 of 19 January 2015 fixing for 2015 the fishing opportunities for certain fish stocks and groups of fish stocks in the Black Sea (OJ L 19, 24.1.2015, p. 8). (10) Commission Implementing Regulation (EU) 2015/1801 of 7 October 2015 operating deductions from fishing quotas available for certain stocks in 2015 on account of overfishing in the previous years (OJ L 263, 8.10.2015, p. 19). (11) Regulation (EU) No 1380/2013 of the European Parliament and of the Council of 11 December 2013 on the Common Fisheries Policy, amending Council Regulations (EC) No 1954/2003 and (EC) No 1224/2009 and repealing Council Regulations (EC) No 2371/2002 and (EC) No 639/2004 and Council Decision 2004/585/EC (OJ L 354, 28.12.2013, p. 22). (12) OJ C 72, 10.3.2012, p. 27. (13) Commission Implementing Regulation (EU) 2015/1170 of 16 July 2015 adding to the 2015 fishing quotas certain quantities withheld in the year 2014 pursuant to Article 4(2) of Council Regulation (EC) No 847/96 (OJ L 189, 17.7.2015, p. 2). ANNEX I DEDUCTIONS FROM QUOTAS FOR STOCKS OTHER THAN THOSE WHICH HAVE BEEN OVERFISHED Mem-ber State Spe-cies code Area code Species name Area name Permitted landings 2014 (Total adapted quantity in kilograms) (1) Total catches 2014 (quantity in kilograms) Quota con-sumption (%) Overfi-shing related to permitted landing (quantity in kilograms) Multi-plying factor (2) Additional Multi-plying factor (3) (4) Remaining deduction from 2014 (5) (quantity in kilograms) Ouststan-ding balance (6) (quantity in kilograms) Deductions 2015 (quantity in kilograms) Deductions already applied in 2015 on the same stock (quantity in kilograms) (7) Remaining quantity to be be deducted on alternative stock (in kilograms) ES DWS 56789- Deep-sea sharks EU and international waters of V, VI, VII, VIII and IX 0 3 039 N/A 3 039 / A / / 4 559 0 4 559 Deduction to be made on the following stock ES BSF 56712- Black scabbardfish Union and international waters of V, VI, VII and XII / / / / / / / / / / 4 559 ES GHL 1N2AB. Greenland halibut Norwegian waters of I and II 0 22 685 N/A 22 685 / / / / 22 685 0 22 685 Deduction to be made on the following stock ES RED 1N2AB. Redfish Norwegian waters of I and II / / / / / / / / / / 22 685 ES HAD 5BC6A. Haddock Union and international waters of Vb and VIa 2 840 18 933 666,65 % 16 093 / A 12 540 / 36 680 2 564 34 116 Deduction to be made on the following stock ES LIN 6X14. Ling Union and international waters of VI, VII, VIII, IX, X, XII and XIV / / / / / / / / / / 34 116 ES HAD 7X7A34 Haddock VIIb-k, VIII, IX and X; Union waters of CECAF 34.1.1 0 3 075 N/A 3 075 / A / / 4 613 0 4 613 Deduction to be made on the following stock ES WHG 08 Whiting VIII / / / / / / / / / / 4 613 ES OTH 1N2AB. Other species Norwegian waters of I and II 0 26 744 N/A 26 744 / / / / 26 744 4 281 22 463 Deduction to be made on the following stock ES RED 1N2AB Redfish Norwegian waters of I and II / / / / / / / / / / 22 463 ES POK 56-14 Saithe VI; Union and international waters of Vb, XII and XIV 4 810 8 703 180,94 % 3 893 / / / / 3 893 0 3 893 Deduction to be made on the following stock ES BLI 5B67- Blue ling Union and international waters of Vb, VI, VII / / / / / / / / / / 3 893 NL HKE 3A/BCD Hake IIIa; Union waters of Subdivisions 22-32 0 1 655 N/A 1 655 / C / / 2 482 0 2 482 Deduction to be made on the following stock NL PLE 2A3AX4 Plaice IV; Union waters of IIa; that part of IIIa not covered by the Skagerrak and the Kattegat / / / / / / / / / / 2 482 NL RED 1N2AB. Redfish Norwegian waters of I and II 0 2 798 N/A 2 798 / / / / 2 798 0 2 798 Deduction to be made on the following stock NL WHB 1X14 Blue whiting Union and international waters of I, II, III, IV, V, VI, VII, VIIIa, VIIIb, VIIId, VIIIe, XII and XIV / / / / / / / / / / 2 798 PT HAD 1N2AB Haddock Norwegian waters of I and II 0 26 816 N/A 26 816 / / / 344 950 371 766 0 371 766 Deduction to be made on the following stock PT RED 1N2AB Redfish Norwegian waters of I and II / / / / / / / / / / 371 766 PT POK 1N2AB. Saithe Norwegian waters of I and II 18 000 11 850 65,83 %  6 150 / / / 185 000 178 850 0 178 850 Deduction to be made on the following stock PT RED 1N2AB Redfish Norwegian waters of I and II / / / / / / / / / / 33 234 (8) UK DGS 15X14 Spurdog/dogfish Union and international waters of I, V, VI, VII, VIII, XII and XIV 0 1 027 N/A 1 027 / A / / 1 541 0 1 541 Deduction to be made on the following stock UK POK 7/3411 Saithe VII, VIII, IX and X; Union waters of CECAF 34.1.1 / / / / / / / / / / 1 541 UK NOP 2A3A4. Norway pout IIIa; Union waters of IIa and IV 0 14 000 N/A 14 000 / / / / 14 000 0 14 000 Deduction to be made on the following stock UK SPR 2AC4-C Sprat and associated by-catches Union waters of IIa and IV / / / / / / / / / / 14 000 UK WHB 24-N Blue whiting Norwegian waters of II and IV 0 22 204 N/A 22 204 / / / / 22 204 0 22 204 Deduction to be made on the following stock UK WHB 2A4AXF Blue whiting Faroese waters / / / / / / / / / / 22 204 (1) Quotas available to a Member State pursuant to the relevant fishing opportunities Regulations after taking into account exchanges of fishing opportunities in accordance with Article 16(8) of Regulation (EU) No 1380/2013 of the European Parliament and of the Council (OJ L 354, 28.12.2013, p. 22), quota transfers in accordance with Article 4(2) of Council Regulation (EC) No 847/96 (OJ L 115, 9.5.1996, p. 3) or reallocation and deduction of fishing opportunities in accordance with Articles 37 and 105 of Regulation (EC) No 1224/2009. (2) As set out in Article 105(2) of Regulation (EC) No 1224/2009. Deduction equal to the overfishing * 1,00 shall apply in all cases of overfishing equal to, or less than, 100 tonnes. (3) As set out in Article 105(3) of Regulation (EC) No 1224/2009. (4) Letter A indicates that an additional multiplying factor of 1.5 has been applied due to consecutive overfishing in the years 2012, 2013 and 2014. Letter C indicates that an additional multiplying factor of 1.5 has been applied as the stock is subject to a multiannual plan. (5) Remaining quantities that could not be deducted in 2014 pursuant to Regulation (EU) No 871/2014 because there was no or not sufficient quota available. (6) Remaining quantities related to overfishing in years preceding the entry into force of Regulation (EC) No 1224/2009 and that cannot be deducted from another stock. (7) Quantities that could be deducted on the same stock thanks to exchange of fishing opportunities concluded in accordance with Article 16(8) of Regulation (EU) No 1380/2013. (8) At the request of the Portuguese DireÃ §Ã £o de ServiÃ §os de Recursos Naturais and considering the limited quota available, the deduction will be operated on the 2015 quota for RED/1N2AB. to the full extent of its available quantity and a remaining quantity of 145 616 kilograms will be deducted in the following year(s) until the full overfished amount is paid back ANNEX II ANNEX DEDUCTIONS FROM QUOTAS FOR STOCKS WHICH HAVE BEEN OVERFISHED Member State Species code Area code Species name Area name Initial quota 2014 (in kilograms) Permitted landings 2014 (Total adapted quantity in kilograms) (1) Total catches 2014 (quantity in kilograms) Quota consumption related to permitted landings Over-fishing related to permitted landing (quantity in kilograms) Multi-plying factor (2) Additional Multi-plying factor (3) (4) Remaining deduction from 2014 (5) (quantity in kilograms) Out-standing balance (6) (quantity in kilograms) Deductions to apply in 2015 (qty in kilograms) (7) Deductions already applied in 2015 (qty in kilograms) (8) To be deducted in 2016 and following year(s) (qty in kilograms) BE PLE 7HJK. Plaice VIIh, VIIj and VIIk 8 000 1 120 3 701 330,45 % 2 581 / / / / 2 581 2 581 / BE SOL 8AB. Common sole VIIIa and VIIIb 47 000 327 900 328 823 100,28 % 923 / C / / 1 385 1 385 / BE SRX 07D. Skates and rays Union waters of VIId 72 000 60 000 69 586 115,98 % 9 586 / / / / 9 586 8 489 1 097 BE SRX 67AKXD Skates and rays Union waters of VIa, VIb, VIIa-c and VIIe-k 725 000 765 000 770 738 100,75 % 5 738 / / / / 5 738 5 738 / DK COD 03AN. Cod Skagerrak 3 177 000 3 299 380 3 408 570 103,31 % 109 190 / C / / 163 785 163 785 / DK HER 03A. Herring IIIa 19 357 000 15 529 000 15 641 340 100,72 % 112 340 / / / / 112 340 112 340 / DK HER 2A47DX Herring IV, VIId and Union waters of IIa 12 526 000 12 959 000 13 430 160 103,64 % 471 160 / / / / 471 160 471 160 / DK HER 4AB. Herring Union and Norwegian waters of IV north of 53 ° 30 ² N 80 026 000 99 702 000 99 711 800 100,10 % 9 800 / / / / 9 800 9 800 / DK PRA 03A. Northern prawn IIIa 2 308 000 2 308 000 2 317 330 100,40 % 9 330 / / / / 9 330 9 330 / DK SAN 234_2 Sandeel Union waters of sandeel management area 2 4 717 000 4 868 000 8 381 430 172,17 % 3 513 430 2 / / / 7 026 860 7 026 860 / DK SPR 2AC4-C Sprat and associated bycatches Union waters of IIa and IV 122 383 000 126 007 000 127 165 410 100,92 % 1 158 410 / / / / 1 158 410 1 158 410 / ES ALF 3X14- Alfonsinos EU and international waters of III, IV, V, VI, VII, VIII, IX, X, XII and XIV 67 000 67 000 79 683 118,93 % 12 683 / A 3 000 / 22 025 5 866 16 159 ES BSF 56712- Black scabbard-fish EU and international waters of V, VI, VII and XII 226 000 312 500 327 697 104,86 % 15 197 / A / / 22 796 22 796 / ES BSF 8910- Black scabbard-fish EU and international waters of VIII, IX and X 12 000 6 130 15 769 257,24 % 9 639 / A 27 130 / 41 589 11 950 29 639 ES BUM ATLANT Blue marlin Atlantic Ocean 27 200 27 200 124 452 457,54 % 97 252 / A 27 000 / 172 878 0 172 878 ES DWS 56789- Deep-sea sharks EU and international waters of V, VI, VII, VIII and IX 0 0 3 039 N/A 3 039 / A / / 4 559 4 559 / ES GFB 567- Greater forkbeard EU and international waters of V, VI and VII 588 000 828 030 842 467 101,74 % 14 437 / / / / 14 437 14 437 / ES GFB 89- Greater forkbeard EU and international waters of VIII and IX 242 000 216 750 237 282 109,47 % 20 532 / A 17 750 / 48 548 48 548 / ES GHL 1N2AB. Greenland halibut Norwegian waters of I and II / 0 22 685 N/A 22 685 / / / / 22 685 22 685 / ES HAD 5BC6A. Haddock Union and international waters of Vb and VIa / 2 840 18 933 666,65 % 16 093 / A 12 540 / 36 680 36 680 / ES HAD 7X7A34 Haddock VIIb-k, VIII, IX and X; Union waters of CECAF 34.1.1 / 0 3 075 N/A 3 075 / A / / 4 613 4 613 / ES NEP 9/3411 Norway lobster IX and X; Union waters of CECAF 34.1.1 55 000 33 690 24 403 72,43 %  5 918 (9) / / 19 000 (10) / 13 082 13 082 (11) / ES OTH 1N2AB. Other species Norwegian waters of I and II / 0 26 744 N/A 26 744 / / / / 26 744 26 744 / ES POK 56-14 Saithe VI; Union and international waters of Vb, XII and XIV / 4 810 8 703 180,94 % 3 893 / / / / 3 893 3 893 / ES RNG 5B67- Roundnose grenadier EU and international waters of Vb, VI, VII 70 000 111 160 125 401 112,81 % 14 241 / / / / 14 241 14 241 / ES SBR 678- Red seabream EU and international waters of VI, VII and VIII 143 000 133 060 136 418 102,52 % 3 358 / / / / 3 358 3 358 / ES SOL 8AB. Common sole VIIIa and VIIIb 9 000 8 100 9 894 122,15 % 1 794 / A+C 2 100 / 4 791 2 032 2 759 ES SRX 89-C. Skates and rays Union waters of VIII and IX 1 057 000 857 000 1 089 241 127,10 % 232 241 1,4 / / / 325 137 206 515 118 622 ES USK 567EI. Tusk Union and international waters of V, VI and VII 26 000 15 770 15 762 99,95 %  8 / / 58 770 / 58 762 0 58 762 ES WHM ATLANT White marlin Atlantic Ocean 30 500 25 670 98 039 381,92 % 72 369 / / 170 / 72 539 0 72 539 FR SRX 07D. Skates and rays Union waters of VIId 602 000 627 000 698 414 111,39 % 71 414 / / / / 71 414 71 414 / FR SRX 2AC4-C Skates and rays Union waters of IIa and IV 33 000 36 000 48 212 133,92 % 12 212 / / / / 12 212 12 212 / IE PLE 7HJK. Plaice VIIh, VIIj and VIIk 59 000 61 000 78 270 128,31 % 17 270 / A / / 25 905 25 905 / IE SOL 07A. Common sole VIIa 41 000 42 000 43 107 102,64 % 1 107 / / / / 1 107 1 107 / IE SRX 67AKXD Skates and rays Union waters of VIa, VIb, VIIa-c and VIIe-k 1 048 000 1 030 000 1 079 446 104,80 % 49 446 / / / / 49 446 49 446 / LT GHL N3LMNO Greenland halibut NAFO 3LMNO 22 000 0 0 N/A 0 / / 46 000 / 46 000 46 000 / LV HER 03D.RG Herring subdivision 28.1 16 534 000 19 334 630 20 084 200 103,88 % 749 570 / / / / 749 570 749 570 / NL HKE 3A/BCD Hake IIIa; Union waters of Subdivisions 22-32 / 0 1 655 N/A 1 655 / C / / 2 482 2 482 / NL RED 1N2AB. Redfish Norwegian waters of I and II / 0 2 798 N/A 2 798 / / / / 2 798 2 798 / PT ANF 8C3411 Anglerfish VIIIc, IX and X; Union waters of CECAF 34.1.1 436 000 664 000 676 302 101,85 % 12 302 / / / / 12 302 12 302 / PT BFT AE45WM Bluefin tuna Atlantic Ocean, east of 45 ° W, and Mediterranean 235 500 235 500 243 092 103,22 % 7 592 / C / / 11 388 11 388 / PT HAD 1N2AB Haddock Norwegian waters of I and II / 0 26 816 N/A 26 816 / / / 344 950 371 766 371 766 / PT POK 1N2AB. Saithe Norwegian waters of I and II / 18 000 11 850 65,83 %  6 150 / / / 185 000 178 850 33 234 145 616 PT SRX 89-C. Skates and rays Union waters of VIII and IX 1 051 000 1 051 000 1 059 237 100,78 % 8 237 / / / / 8 237 8 237 / SE COD 03AN. Cod Skagerrak 371 000 560 000 562 836 100,51 % 2 836 / C / / 4 254 4 254 / UK DGS 15X14 Spurdog/dogfish Union and international waters of I, V, VI, VII, VIII, XII and XIV 0 0 1 027 N/A 1 027 / A / / 1 541 1 541 / UK GHL 514GRN Greenland halibut Greenland waters of V and XIV 189 000 0 0 N/A 0 / / 1 000 / 1 000 1 000 / UK HAD 5BC6A. Haddock Union and international waters of Vb and VIa 3 106 000 3 236 600 3 277 296 101,26 % 40 696 / / / / 40 696 40 696 / UK MAC 2CX14- Mackerel VI, VII, VIIIa, VIIIb, VIIId and VIIIe; Union and international waters of Vb; international waters of IIa, XII and XIV 179 471 000 275 119 000 279 250 206 101,50 % 4 131 206 / / / / 4 131 206 4 131 206 / UK NOP 2A3A4. Norway pout IIIa; Union waters of IIa and IV / 0 14 000 N/A 14 000 / / / / 14 000 14 000 / UK PLE 7DE. Plaice VIId and VIIe 1 548 000 1 500 000 1 606 749 107,12 % 106 749 1,1 / / / 117 424 117 424 / UK SOL 7FG. Common sole VIIf and VIIg 282 000 255 250 252 487 98,92 % (  2 763) (12) / / 1 950 / 1 950 1 950 / UK SRX 07D. Skates and rays Union waters of VIId 120 000 95 000 102 679 108,08 % 7 679 / / / / 7 679 7 679 / UK WHB 24-N Blue whiting Norwegian waters of II and IV 0 0 22 204 N/A 22 204 / / / / 22 204 22 204 / (1) Quotas available to a Member State pursuant to the relevant fishing opportunities Regulations after taking into account exchanges of fishing opportunities in accordance with Article 16(8) of Regulation (EU) No 1380/2013 of the European Parliament and of the Council (OJ L 354, 28.12.2013, p. 22), quota transfers in accordance with Article 4(2) of Council Regulation (EC) No 847/96 (OJ L 115, 9.5.1996, p. 3) or reallocation and deduction of fishing opportunities in accordance with Articles 37 and 105 of Regulation (EC) No 1224/2009. (2) As set out in Article 105(2) of Regulation (EC) No 1224/2009. Deduction equal to the overfishing * 1,00 shall apply in all cases of overfishing equal to, or less than, 100 tonnes. (3) As set out in Article 105(3) of Regulation (EC) No 1224/2009. (4) Letter A  indicates that an additional multiplying factor of 1.5 has been applied due to consecutive overfishing in the years 2012, 2013 and 2014. Letter C  indicates that an additional multiplying factor of 1.5 has been applied as the stock is subject to a multiannual plan. (5) Remaining quantities that could not be deducted in 2014 pursuant to Regulation (EU) No 871/2014 because there was no or not sufficient quota available. (6) Remaining quantities related to overfishing in years preceding the entry into force of Regulation (EC) No 1224/2009 and that cannot be deducted from another stock. (7) Deductions to operate in 2015 as established by Implementing Regulation (EU) 2015/1801. (8) Deductions to operate in 2015 that could be actually applied considering the available quota on the day of entry into force of Regulation (EU) 2015/1801. (9) A quantity of 3 369 kilograms is no longer available following Spain's transfer request made pursuant to Regulation (EC) No 847/96 and applicable following Commission Implementing Regulation (EU) 2015/1170 (OJ L 189, 17.7.2015, p. 2). (10) At Spain's request, the pay-back due in 2013 was spread over three years. (11) The remaining quantity of 3 369 kilograms is deducted by the time of entry into force of this Regulation. (12) This quantity is no longer available following United Kingdom's transfer request made pursuant to Regulation (EC) No 847/96 and applicable following Commission Implementing Regulation (EU) 2015/1170 (OJ L 189, 17.7.2015, p. 2).